DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Applicant's election without traverse of Group I, drawn to a mitoketoscin compound, in the reply filed 9/15/21 is acknowledged.  
Claims 45-59, 76-80 are pending.  Claims 54-59 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Claims 45-53, 76-80 are examined herein insofar as they read on the elected invention and species. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 45, 47-53 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CAS REG NO 1022389-70-3 (of record).
CAS REG NO 1022389-70-3 teaches that 1-methyl-β-(3-methylphenyl)-N-[2-(1-piperidinyl)ethyl-1H-indole-3-propanamide was entered into the database on 5/25/2008.  .

    PNG
    media_image1.png
    545
    679
    media_image1.png
    Greyscale

Claims 45-53 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CAS REG NO 1047387-08-5 (of record).
CAS REG NO 1047387-08-5 teaches that 1-methyl-N-[2-(1-piperidinyl)ethyl]-β-[3-(trifluoromethyl)phenyl]-1H-indole-3-propanamide was entered into the database on 9/7/2008.  Various properties are also listed, including the bioconcentration factor.  The limitations in claims 47-53 are inherent because they are functional properties of the compound.

    PNG
    media_image2.png
    489
    623
    media_image2.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 76-80 are rejected under 35 U.S.C. 103 as being unpatentable over CAS REG NO 1022389-70-3 (of record), as applied to 45, 47-53, or over CAS REG NO 1047387-08-5 (of record), as applied to claims 45-53, both in view of Peskin (US Patent 8,728,546).
The instant claims are directed to a pharmaceutical composition comprising the claimed mitoketoscin compound and a pharmaceutically acceptable carrier or excipient.  
The CAS REG NO 1022389-70-3  or CAS REG NO 1047387-08-5 teach as discussed above, however, fail to disclose a pharmaceutically acceptable carrier or excipient.
Peskin teaches an anti-cancer medicament that can be administered orally, parenterally, or topically (abstract).  The active compounds may be mixed with at least 
Therefore, it would have been prima facie obvious to a person of ordinary skill in the art, prior to the effective filing date of the claimed invention, to combine the claimed mitoketoscin compounds, as taught by CAS REG NO 1022389-70-3 or CAS REG NO 1047387-08-5, with the claimed pharmaceutically acceptable carrier or excipient, as taught by Peskin.
A person of ordinary skill in the art would have been motivated to add a pharmaceutically acceptable carrier or excipient because the claimed mitoketoscin compounds may be used for pharmaceutical purposes due to one of the listed properties being bioconcentraton factor.  Therefore, it would be obvious for one of ordinary skill in the art to combine with a pharmaceutically acceptable carrier or excipient for the ease of formulating a pharmaceutically acceptable composition as well as for the ease of administering to a subject in need thereof.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yong S. Chong whose telephone number is (571)-272-8513.  The examiner can normally be reached Monday to Friday: 9 am to 5 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached at (571)-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.


/Yong S. Chong/Primary Examiner, Art Unit 1627